NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted May 9, 2013
                                    Decided May 10, 2013

                                             Before

                                 JOEL M. FLAUM, Circuit Judge

                                 DIANE S. SYKES, Circuit Judge

                                 JOHN DANIEL TINDER, Circuit Judge

No. 12‐3918

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff–Appellee,                              Court for the Southern District of Illinois.

       v.                                             No. 12‐CR‐40070‐JPG

JEFFREY D. GLASS,                                     J. Phil Gilbert,
      Defendant–Appellant.                            Judge.

                                           O R D E R

       Jeffrey Glass downloaded child pornography from the Internet and stored the
images on his computer. A police officer investigating cyber crimes traced to Glass’s
computer child pornography being shared online, which prompted state authorities to
obtain a search warrant for his house and computer. Glass was present during the search
and confessed to downloading and saving the videos that were found online and traced to
his computer. He was arrested and charged in federal court with possessing child
pornography, 18 U.S.C. § 2252A(a)(5)(B). Glass pleaded guilty without a plea agreement. 

       At sentencing the district court calculated a total offense level of 30, which includes
upward adjustments totaling 15 levels, see U.S.S.G. § 2G2.2(b)(2), (3)(F), (4), (6), and (7)(D),
and a 3‐level reduction for acceptance of responsibility, id. § 3E1.1. With a criminal‐history
category of I, Glass faced a guidelines imprisonment range of 97 to 121 months, capped at
No. 12‐3918                                                                                Page 2

120 months by the statutory maximum, 18 U.S.C. § 2252A(b)(2). The district court sentenced
him to 108 months, to be followed by 10 years of supervised release. Glass has filed a notice
of appeal, but his appointed lawyer believes the appeal is frivolous and moves to withdraw
under Anders v. California, 386 U.S. 738 (1967). Glass has not responded to counsel’s motion.
See 7TH CIR. R. 51(b). We confine our review to the potential issues identified in counsel’s
facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

        Counsel first informs us that Glass does not want to challenge the validity of his
guilty plea and thus appropriately omits discussion about the plea colloquy or Glass’s
decision to plead guilty. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United
States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

        Next, Glass’s lawyer, who also represented him in the district court, briefly mulls a
claim that she performed deficiently at sentencing. Though counsel has not identified any
flaw in her assistance, she cannot be expected to challenge her own performance. See United
States v. Rezin, 322 F.3d 443, 445 (7th Cir. 2003). And even assuming some prejudicial error
on her part, counsel correctly concludes that this claim is better left for collateral attack.
See Massaro v. United States, 538 U.S. 500, 504–05 (2003); United States v. Spence, 450 F.3d 691,
694 (7th Cir. 2006).

        That leaves only a potential claim that Glass’s prison sentence is unreasonable, an
argument that counsel properly concludes would be frivolous. The district court correctly
calculated the guidelines range, based on Glass’s offense level and criminal history, and
heard sentencing requests from both parties. The court then imposed a term in the middle
of the guidelines range, a sentence that we presume is reasonable. See Rita v. United States,
551 U.S. 338, 347 (2007); United States v. Smith, 562 F.3d 866, 873 (7th Cir. 2009). Counsel has
not identified any reason to set aside this presumption, and neither can we. The district
court discussed various sentencing factors from 18 U.S.C. § 3553(a), including Glass’s
personal characteristics, the seriousness of his crime, and the societal goals of deterring
Glass from crime and protecting the public.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.